Title: From Thomas Jefferson to James Oldham, 19 January 1805
From: Jefferson, Thomas
To: Oldham, James


                  
                     Sir 
                     
                     Washington Jan. 19. 05. 
                  
                  I recieved yesterday your letter, of the 11th. and observe you are fitting up a Corinthian room for mr Gallego. I am glad to learn it, because a single example of chaste architecture may guide the taste of the city and especially when they find that that system of architecture which has now been the delight of the world for three thousand years costs no more than the barbarous & tawdry fancies of each individual workman, and generally not so much. mr Gallego has chosen the most expensive order. as you cannot get your modillions, the egg and anchor ovolo below them, the roses for the soffite, or ornaments for the frize made in Richmond, you had better draw them & have them made here of composition. if you will inclose them in a letter to Capt. Andrews under cover to me, I will speak to him, and produce such an understanding between you, as that you may hereafter be sure of getting your future orders executed. I think the whole ornaments for a room are from about 30. to 50. D. Accept my best wishes
                  
                     Th: Jefferson 
                     
                  
               